Citation Nr: 0840831	
Decision Date: 11/26/08    Archive Date: 12/03/08

DOCKET NO.  06-16 027	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
dysthymia, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran served on active duty from March 1993 to November 
1995.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied the veteran's claim for an increased 
evaluation for service-connected dysthymia, currently 
evaluated as 30 percent disabling.  

In August 2008, the veteran was afforded a hearing before 
Mary Sabulsky, who is the Veterans Law Judge rendering the 
determination in this claim and was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(b) (West 2002).  

Once a veteran submits evidence of a medical disability, 
makes a claim for the highest rating possible, and submits 
evidence of unemployability, an informal claim for a total 
disability rating for compensation purposes based on 
individual unemployability (TDIU) is raised.  Roberson v. 
Principi, 251 F.3d 1378, 1384 (Fed. Cir. 2001); 38 C.F.R. 
3.155 (2008).  In this case, during her hearing, held in 
August 2008, the issue of entitlement to TDIU was explicitly 
raised, and a January 2008 VA progress note indicates that 
the veteran may be unemployable.  Under the circumstances, a 
TDIU has been raised.  This issue has not been adjudicated by 
the agency of original jurisdiction, and is referred to the 
RO for appropriate action.  

Finally, the Board notes that during the hearing, the 
veteran's representative stated that he intended to file 
several additional claims for secondary service connection.  
This matter is referred to the RO for any appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) held in Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008), that proper VCAA notice for 
an increased rating claim also requires, at a minimum, that 
the claimant be notified that, to substantiate a claim, he 
must provide, or ask the Secretary to obtain, medical or lay 
evidence demonstrating a worsening or increase in severity of 
the disability and the effect that worsening has on his 
employment and daily life.  Further, if the Diagnostic Code 
under which the claimant is rated contains criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by his demonstrating a noticeable worsening or 
increase in severity of the disability and the effect that 
worsening has on his employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation, e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, supra.  In this case, such 
notification has not yet been provided.  

Furthermore, VA's statutory duty to assist the veteran 
includes the duty to conduct a thorough and contemporaneous 
examination so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991).  In this case, the veteran essentially 
testified that her psychiatric disability has worsened since 
her most recent VA examination, which was in May 2005.  On 
remand, she should be afforded another examination.  

Accordingly, the case is REMANDED for the following action:

1.  Send the appellant a letter providing 
the notice required under Vazquez-Flores 
v. Peake, 22 Vet. App. 37 (2008) and VBA 
Fast Letter 08-16 (June 2, 2008), 
specifically identifying the information 
necessary to substantiate the increased 
rating claim, and examples of medical and 
lay evidence he may submit.  She should 
also be advised of the schedular criteria 
for evaluating right shoulder disability 
under 38 C.F.R. § 4.71a, Diagnostic Code 
9433.  She should have an opportunity to 
respond.   

Ask the appellant to provide the names 
and addresses of all medical care 
providers who have provided treatment for 
her psychiatric symptoms, since January 
2008 (i.e., since the most recent 
treatment reports of record), that are 
not currently associated with the claims 
file.  After securing any necessary 
releases, obtain these records of 
treatment.

2.  The veteran should be afforded a 
psychiatric examination, to ascertain the 
severity and manifestations of her 
service-connected dysthymia.  All 
necessary tests and studies deemed 
necessary should be accomplished.  The 
examiner should note all the veteran's 
complaints and report all clinical 
findings in detail. The examiner should 
provide an opinion as to the level of the 
veteran's current occupational and social 
impairment due to her psychiatric 
disability, the clinical findings 
underlying this determination, and a 
Global Assessment of Functioning (GAF) 
score. 

3.  Thereafter, readjudicate the claim.  
If the benefit sought on appeal remains 
denied, the appellant and the appellant's 
representative should be provided a 
supplemental statement of the case 
(SSOC).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MARY SABULSKY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




